657 So.2d 1280 (1995)
David Anthony BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-478.
District Court of Appeal of Florida, Fifth District.
July 21, 1995.
*1281 James B. Gibson, Public Defender, and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michael D. Crotty, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
The special condition of probation that requires the appellant to pay $36 to First Step of Volusia County is stricken. Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994). The assessment of $250 investigative costs by the state attorney's office is also stricken. The state attorney never requested nor documented this cost as required by section 939.01(1), Florida Statutes (1993).
The order of restitution is vacated and we remand for a hearing. The record is in a state of confusion as to the amount actually paid for the funeral expenses of the victims. We note that whether the source of any portion of the funeral expenses was life insurance benefits is immaterial in assessing these expenses against the defendant; a victim is entitled to restitution whether the funeral expenses were paid out of wages, savings, or a death benefit. If the funeral expenses were paid by an insurer, the insurer is entitled to restitution. L.S. v. State, 593 So.2d 296 (Fla. 5th DCA 1992).
REVERSED IN PART; REMANDED.
PETERSON, C.J., and DAUKSCH and HARRIS, JJ., concur.